Exhibit 99.1 Tianyin Reports Record First Quarter Fiscal Year 2011 Financial Results Press Release Source: Tianyin Pharmaceutical Co., Inc. On Wednesday November 10, 2010, 14:42:52 GMT Tianyin Pharmaceutical Co., Inc. (NYSE Amex: TPI), a pharmaceutical company that specializes in the patented biopharmaceutical, modernized traditional Chinese medicine, branded generics and other pharmaceuticals announced financial results for the first quarter of Fiscal Year 2011. First quarter fiscal year 2011 ending September 30, 2010 financial highlights 1Q FY2011 revenue increased 63.7% year over year to $22.0 million from $13.4 million a year earlier 1Q FY2011 Operating income delivered $4.6 million, up 66.3% from $ 2.7 million a year earlier Net Income increased 68.0% to $3.7 million, up from $2.2 million a year earlier Earnings per share of $0.13 per basic share, or $0.12 per diluted share, up from $0.10 per basic share, or $0.08 per diluted share a year earlier, a gain of 54.4% Cash and equivalents totaled $26.9 million on September 30, 2010 Sichuan Jiangchuan Pharmaceutical Co., Ltd’s (“Jiangchuan”) macrolide facility construction progress was on schedule, reaffirmed completion by yearend 2010 1Q FY2011 Results 1QFY2010
